Citation Nr: 0818989	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for residuals of a low back 
injury.

This case was previously before the Board in February 2006 
and January 2007.  

In February 2006, the Board remanded the case to comply with 
the veteran's request for a Board hearing in conjunction with 
this appeal.  He subsequently provided testimony at a hearing 
before the undersigned Veterans Law Judge in May 2006.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In January 2007, the Board found that new and material 
evidence had been received to reopen the previously denied 
claim, but remanded the underlying issue of service 
connection for additional development to include a VA medical 
examination that addressed the etiology of the current low 
back disorder.  The case has now been returned to the Board 
for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's current low 
back disorder is causally related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in May 2004, which 
is clearly prior to the November 2004 rating decision that is 
the subject of this appeal.  He was also sent additional 
notification by letters dated in March 2006 and July 2007, 
followed by a readjudication of the case by a September 2007 
Supplemental Statement of the Case.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 and July 2007 letters contained the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal decided herein are in the 
claims folder.  He has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the May 2006 hearing.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded a 
VA examination regarding this case in July 2007.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.

The Board acknowledges that the veteran's service treatment 
records confirm he was treated for complaints of low back 
pain in July and August of 1979.  However, no chronic 
disability was found at that time.  For example, the August 
1979 records show an assessment of mild back ache, with no 
subsequent treatment for back problems during service.  In 
fact, his spine was clinically evaluated as normal on his 
expiration of term of service examination which was conducted 
later in August 1979.  Further, he indicated on the 
concurrent Report of Medical History that he had not 
experienced recurrent back pain.  On a December 1979 
Statement of Medical Condition, he indicated there had been 
no change in his medical condition since his last separation 
examination.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service ... are probative evidence against the claim.).

The Board further notes the post-service medical records 
reflect that while the veteran has been treated on multiple 
occasions for complaints of back pain, he has had 
intercurrent injuries since service.  For example, records 
dated in April 1982 reflect he complained of low back pain, 
which was believed to be the result of a fall down steps two 
weeks prior.  He also complained of low back pain in October 
1994, after a fall the week before.

In view of the evidence showing in- and post-service back 
injuries, the Board remanded the case in January 2007 to 
obtain an opinion from a medical professional in order to 
definitively connect or deny an etiological connection 
between the veteran's complaints of back pain and his active 
service.  He subsequently underwent VA orthopedic and 
neurologic examinations in July 2007, at which the examiners 
noted that the claims folder had been reviewed.  Following 
evaluation of the veteran, the neurologic examiner noted a 
diagnostic impression of inconsistencies with respect to the 
degree of reported pain and disability involving the right 
lower back and leg.  Neurological examination failed to 
reveal any clinical evidence of a lumbar radiculopathy.  The 
examiner opined that it was less likely than not that any 
reported pain or discomfort resulting from the back injury 
suffered in 1978 was related to neurological disease.  An MRI 
was subsequently conducted, which demonstrated a small 
posterior disc bulge at L5-S1, causing mild left neural 
foraminal narrowing.  The examiner's addendum indicated that 
the MRI findings did not suggest any change to the clinical 
impression.  

An orthopedic examination was also obtained in July 2007.  
The diagnosis was chronic lumbosacral strain. The examiner 
concluded that it was not likely that the veteran's current 
symptoms were related to one single event in service, but 
rather a natural occurring phenomenon.

As the July 2007 VA examiners' opinions were based upon 
examination of the veteran and review of the claims folder, 
the Board concludes that they were based upon an adequate 
foundation.  Moreover, no competent medical opinion is of 
record which refutes the findings of the VA examiners.  
Therefore, the Board conclude that the preponderance of the 
medical and other evidence of record is against a finding 
that the veteran's current low back disorder is causally 
related to active service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


